DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 22, 2020, June 12, 2021 (2), June 3, 2021 and January 3, 2022 have been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  It is suggested that in claim 9, the conditional expression be written as -35 < (R2-R3)/(R2+R3) < -0.2.  In an effort to facilitate compact prosecution, the examiner has interpreted the condition expression of claim 9 to include the parentheses as outlined above.  
Claim 18 is objected to because of the following informalities: In line 6, after “sensor” and before “a center”, “sidein” should be deleted and “side in” should be inserted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (U.S. Patent Publication 2016/0139370).
With regard to independent claim 1, Lee et al teaches a lens assembly (page 2, paragraph [0042]) comprising: a first lens (Figure 1, element I) having positive refractive power (page 2, paragraph [0044], lines 1-2) and including a subject side surface being convex (page 2, paragraph [0044], lines 2-3 and Figure 1, element 2); a second lens (Figure 1, element II) having positive or negative refractive power (page 2, paragraph [0045], lines 1-2); a third lens (Figure 1, element III) having negative refractive power (page 2, paragraph [0046], lines 1-2) and including a subject side surface being convex toward an image sensor side in a center portion thereof (page 2, paragraph [0046], lines 2-3 and Figure 1, element 6), through which an optical axis passes; a fourth lens (Figure 1, element IV) having positive or negative refractive power (page 2, paragraph [0047], lines 1-2); and a fifth lens (Figure 1, element V) having positive or negative refractive power (page 2, paragraph [0048], lines 1-2), wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are sequentially arranged from a subject to an image sensor along the optical axis (Figure 1), and further satisfying the conditional expression 0.6 < TTL/ImgH < 1, as defined (page 2, Table 1, data for EQU2).
With regard to dependent claim 2, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a 
With regard to dependent claim 3, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly satisfying the conditional express -120 < f3/f < -6, as defined (page 3, Tables 2, 3 and 4).
With regard to dependent claim 4, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly satisfying the conditional express 0.3 < T17/TTL < 0.6, as defined (page 3, Tables 2, 3 and 4).
With regard to dependent claim 5, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly satisfying the conditional express 1.5 < T57/T67 < 2.5, as defined (page 3, Tables 2, 3 and 4).
With regard to dependent claim 11, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly wherein at least one of the first lens, the second lens, the third lens, the fourth lens, and the fifth lens is a meniscus lens (page 2, paragraph [0047], lines 2-5, Figure 1, elements 8 and 9 and page 3, Tables 2, 3 and 4, data for S8 and S9).

Claims 1, 4, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. Patent Publication 2019/0025548).
With regard to independent claim 1, Yang teaches a lens assembly (page 1, paragraph [0001]) comprising: a first lens (Figure 1, element 10) having positive refractive power (page 3, paragraph [0048], data for F1) and including a subject side surface being convex (page 1, paragraph [0018], lines 2-3 and Figure 1, element S1); a second lens (Figure 1, element 20) having positive or negative 
With regard to dependent claim 4, Yang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly satisfying the conditional express 0.3 < T17/TTL < 0.6, as defined (page 3, Tables 1 and 3, data for TTL and thickness data).
With regard to dependent claim 8, Yang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly satisfying the conditional express 0.15 < T58/ImgH < 0.25, as defined (page 3, Tables 1 and 3, data for ImgH and thickness data).
With regard to dependent claim 9, Yang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly satisfying the conditional express -35 < (R2-R3)/(R2+R3) < -0.2, as defined (page 3, Table 1, data for S2 and S3).
With regard to dependent claim 11, Yang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly wherein at least one of the first lens, the second lens, the third lens, the fourth lens, and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Patent Publication 2016/0139370), as outlined above with respect to claim 1, and further in view of Tanaka et al (U.S. Patent Publication 2015/0085386).
With regard to dependent claim 10, although Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Lee et al fails to teach such an electronic device wherein the image sensor has a size between 1/10.1 inches and 1/3.1 inches.  In a related endeavor, Tanaka et al teaches an electronic device comprising a lens assembly having at least a first lens, a second lens, a third lens, a fourth lens and a fifth lens (page 1, paragraph [0003] and Figure 1) wherein an image sensor is selected to satisfy the demand for higher resolution (page 5, paragraph [0054]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the electronic device, as taught by .

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Patent Publication 2016/0139370) in view of Tanaka et al (U.S. Patent Publication 2015/0085386).
With regard to independent claim 13, although Lee et al teaches an electronic device (page 1, paragraph [0005]) comprising: at least one camera including a lens assembly (page 1, paragraphs [0005] and [0007]), and configured to acquire information on a subject from light incident through the lens assembly; and a processor or an image signal processor configured to detect distance information of the subject based on the information (inherit feature of camera), wherein: lens assembly includes at least a first lens (Figure 1, element I); a second lens (Figure 1, element II); a third lens (Figure 1, element III); a fourth lens (Figure 1, element IV); and a fifth lens (Figure 1, element V) sequentially arranged along an optical axis from the subject to an image sensor, the third lens has a negative refractive power (page 2, paragraph [0046], lines 1-2), and further satisfying the conditional expression 0.6 < TTL/ImgH < 1, as defined (page 2, Table 1, data for EQU2), Lee et al fails to teach such an electronic device wherein the image sensor has a size between 1/10.1 inches and 1/3.1 inches.  In a related endeavor, Tanaka et al teaches an electronic device comprising a lens assembly having at least a first lens, a second lens, a third lens, a fourth lens and a fifth lens (page 1, paragraph [0003] and Figure 1) wherein an image sensor is selected to satisfy the demand for higher resolution (page 5, paragraph [0054]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the electronic device, as taught by Lee et al, with the image sensor having a specified size, as taught by Tanaka et al, to minimize lens assembly length.
With regard to dependent claim 14, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches such a 
With regard to dependent claim 15, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches such a lens assembly satisfying the conditional express -120 < f3/f < -6, as defined (page 3, Tables 2, 3 and 4).
With regard to dependent claim 16, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches such a lens assembly wherein an image sensor side surface of the third lens is convex at least in a center portion thereof, through which the optical axis passes (page 2, paragraph [0046], lines 2-3 and Figure 1, element 7), and a subject side surface of the third lens is concave (page 2, paragraph [0046], lines 2-3 and Figure 1, element 6).
With regard to dependent claim 17, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches such a lens assembly satisfying the conditional express 1.5 < T57/T67 < 2.5, as defined (page 3, Tables 2, 3 and 4).

Allowable Subject Matter
Claims 6, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  T

	With regard to dependent claims 6, 7 and 12, although the prior art teaches a lens assembly comprising: a first lens having positive refractive power and including a subject side surface being convex; a second lens having positive or negative refractive power; a third lens having negative refractive power and including a subject side surface being convex toward an image sensor side in a center portion thereof, through which an optical axis passes; a fourth lens having positive or negative refractive power; and a fifth lens having positive or negative refractive power, wherein: the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are sequentially arranged from the subject to an image sensor along the optical axis; the prior art fails to teach such a lens assembly: simultaneously satisfying the conditional expression 0.6 < R5/R6 < 1, as defined and claimed in dependent claim 6; simultaneously satisfying he conditional expression 1.45 < (V2+V4)/V3 < 2.1, as defined and claimed in dependent claim 7; or further comprising a band-pass filter between the fifth lens and the image sensor, wherein the band-pass filter has a transmittance of at least 95% for light having a wavelength between 350 nm and 850 nm, as claimed in dependent claim 12.
With regard to independent claim 18, although the prior art teaches a lens assembly comprising: a first lens having positive refractive power and including a subject side surface being convex; a second lens having negative refractive power; a third lens having negative refractive power and including a subject side surface being convex toward an image sensor side in a center portion thereof, through which an optical axis passes; a fourth lens having negative refractive power; and a fifth lens having positive refractive power, wherein: the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are sequentially arranged from the subject to an image sensor along the optical axis; the prior art fails to teach such a lens assembly simultaneously satisfying the conditional 
With regard to dependent claims 19 and 20, claims 19 and 20 are allowable as they depend, directly or indirectly, from independent claim 18 and therefore inherit all of the limitations of the claim from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsuch et al (U.S. Patent Publication 2016/0259147), Dai et al (U.S. Patent Publication 2016/0349489) and Tsai et al (U.S. Patent Publication 2018/0113281) all teach imaging lens systems comprising five lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
07 Mach 2022